Dodgri, J.
The question presented is whether, by the creation of the city of South Milwaukee out of a pre-existing village, by virtue of sec. 98, ch. 281, Laws 1891, the territory of that village, formerly joined with part of the territory of the town of Oak Creek as a joint school district, became severed therefrom for school purposes, and fell under the domination of the school board of said city, so that it was the duty of said city to provide the school facilities therefor. Sec. 925 — 116, Stats. 1898, made it the duty of the board of education “ to establish and organize such high school and so many district schools and branches of the same . . . as they shall deem expedient; and to establish and change from time to time such and so many school districts as shall include all the territory of the city, and to afford to the people of the city such district school facilities as the circumstances of the city and its various parts may from time to time require: provided, that in cities adopting this chapter or being newly organized under it the school districts already established shall remain until otherwise ordered by the board.” These words, according to their obvious effect, would place all of the territory of the city under *406tbe dominion of the board of education, and they must be given full and due effect unless some countervailing consideration is presented. The relator advances to that end sec. 422, R. S. 1878, which provides that a joint school district may be altered or extinguished by the common council of a city or trustees of a village and the town boards in joint meeting, and contains the provision also, “ but no new; joint district shall be formed which shall embrace any part of a city.” It is contended that no power less than the joint meeting of the city council and the town board could separate and extinguish this joint district. This contention is met, however, by the fact that the legislature has it within its power to override that section. The power it thereby delegated to the municipal governments it might exercise itself. There is no vested inviolable right in school-district boundaries or government, whatever there may be in its property. Mount Pleasant v. Beckwith, 100 U. S. 514, 525; School Directors of Ashland v. Ashland, 87 Wis. 533.
The question is, therefore, Has the legislature undertaken, by the general city charter enacted in 1889, to sever from pre-existing joint districts such portions as shall be included within the cities organized under that act? We are persuaded that the clear policy of the legislation is to that end. It had already been decreed by the legislature as early as 1878, by sec. 422, that-thereafter the joining of part' of a city with part of a town as a school district should not occur. That enactment undoubtedly evinces a legislative policy in recognition of the very obvious inconveniences resulting from such joining. Again, the general city charter (sec. 925 — 116) extends the power of the city, through its board of education, over all the territory of the city, and requires it to afford school facilities throughout the city. This latter requirement would be incapable of literal enforcement if an exception such as here claimed must be made. Again, the existence of occasional instances such as this *407would serve to defeat that purpose of uniformity in the government of new cities which is pointed out as so controlling in State ex rel. McCann v. Enos, 97 Wis. 164. We have no doubt, therefore, that the legislative purpose in enacting what is now ch. 40a, Stats. 1898, was to sever from any preexisting joint districts such portion of their territory as might be included within a newly organized city, and was effective to so sever the portion of joint district No. 2, here in dispute, and ex profirió vigore to terminate all jurisdiction over it of the old joint-district government, including the power of taxation; so that appellant owed no duty to perform any of the acts requisite to enforcing a tax for the old school district upon said territory.
By the Court.— Judgment of the superior court of Milwaukee county reversed, and cause remanded with direction to enter judgment denying writ of mandamus.